Citation Nr: 0603126	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-20 212	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for peripheral vascular 
disease (PVD) (claimed as bilateral circulation problems, 
lower extremities).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from August 1945 to December 
1948.

Initially, the Board of Veterans' Appeals (Board) notes that 
this matter was remanded in June 2005 for further evidentiary 
development, and that the action requested in its remand has 
been accomplished to the extent possible.  This case is now 
ready for further appellate review.


FINDING OF FACT

The veteran's PVD is not related to service, or a period 
within one year after service.


CONCLUSION OF LAW

PVD was not incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board notes that this matter has been 
sufficiently developed pursuant to the guidelines established 
in the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2005) (VCAA).  
In this regard, the record reflects that the veteran has been 
advised on multiple occasions of the evidence necessary to 
substantiate his claim.

First, prior to the rating decision that originally denied 
the claim in January 2003, the veteran was furnished with a 
November 2002 letter which outlined the evidence necessary to 
substantiate his claim for service connection for disability 
manifested by poor circulation in both legs, and the 
respective obligations of the Department of Veterans Affairs 
(VA) and the veteran in obtaining that evidence.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In addition, the January 2003 rating decision then advised 
the veteran that there was no evidence of complaints or 
treatment for lack of circulation of the legs in service, and 
that this condition was found to be more of a symptom than a 
disability for which service connection could be granted.  A 
June 2003 statement of the case also noted that there was no 
evidence of complaints or treatment for lack of circulation 
within a period of one year following the veteran's discharge 
from service, and that no link had been established between 
the veteran's PVD, first documented in December 1995, and the 
veteran's military service.

Thereafter, following the Board's remand in June 2005, an 
October 2005 supplemental statement of the case advised the 
veteran that the results of the veteran's VA examination in 
October 2005, revealed the opinion that the veteran's PVD was 
not at least as likely related to an in-service injury, and 
that it was more likely related to his 40+ years of cigarette 
smoking.

Although the November 2002 VCAA notice letter did not 
specifically request that appellant provide any evidence in 
the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
regional office (RO) and the Board, the Board finds that 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  All the VA requires 
is that the duty to notify under the VCAA is satisfied, and 
the claimants are given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 
(harmless error).

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding relevant documents that have not already been 
obtained or that are not adequately addressed in documents in 
the claims file.  In addition, neither the veteran nor his 
representative has indicated any intention to provide a 
medical opinion in response to the opinions expressed by the 
October 2005 VA examiner.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development of this matter is required 
under the VCAA.

Service medical records do not reflect any complaints or 
treatment for circulatory symptoms or disorders.  They do 
indicate that the veteran's right lower leg was X-rayed in 
November 1948, and that the X-rays were interpreted to reveal 
no evidence of recent fracture or other abnormality.  

Discharge examination in December 1948 also continued to 
demonstrate soft tissue swelling, post-traumatic, at the 
distal end of the right tibia.  However, evaluation of the 
arteries and veins at this time revealed no significant 
abnormalities, and it was noted that the veteran did not have 
any varicose veins.

A private medical statement from Dr. G., dated in October 
1984, reflects that he treated the veteran for the primary 
complaint of a painful right fifth metatarsophalangeal 
articulation.

Private treatment records over the period of August 1977 to 
August 2002, reflect that circulatory problems with the lower 
extremities were not noted until May of 1995, at which time 
the veteran complained that his legs were cold.  The 
assessment included varicose veins.  In December 1995, the 
assessment included PVD, and in January 1996, the assessment 
included hypertension with PVD.  In late January 1996, the 
veteran underwent cardiac catheterization and heart bypass 
one day later.  Between May 2000 and April 2001, the 
assessments included PVD.  In June 2000, bilateral lower 
extremity non-invasive arterial testing was interpreted to 
reveal findings consistent with single level stenosis 
involving the right lower extremity.  In July 2001, the 
assessment included claudication with PVD, the left greater 
than the right.  A private pain clinic evaluation report from 
February 2002, provided an impression that included low back 
pain/bilateral lower extremity pain, etiology: lumbar 
spondylosis-lumbar spinal canal stenosis +/- component PVD.  

VA arteries, veins, and miscellaneous examination in October 
2005 revealed that the examiner reviewed the veteran's claim 
file in conjunction with his examination.  The veteran 
related injuring his right leg and foot while in the military 
on a Naval ship.  He indicated that it was smashed.  He did 
not receive any type of medical treatment at that time.  
After service, he developed circulatory problems in both 
lower extremities.  It was also noted that there had been a 
diagnosis of PVD, and that this had been related to his 
history of smoking for 40+ years.  The veteran denied having 
any surgeries for his circulatory problems.  

Physical examination revealed femoral pulses at 2/2 on the 
right that went to 1/2 in the process of extending distally 
to the popliteal pulse.  The diagnosis was PVD.  The examiner 
opined that it was less likely than not that the veteran's 
PVD was related to the injury he sustained in the military.  
He further opined that it was at least as likely as not that 
his PVD was related to the veteran's 40+ years of cigarette 
smoking.


II.  Background

The Board has carefully reviewed the evidence of record, and 
first notes that there is satisfactory evidence of a 
diagnosis of PVD.  Therefore, the Board finds that the 
initial required element of a current disability as to the 
veteran's claim has been established.  In addition, the Board 
finds that the veteran's statements together with the 
contemporaneous service medical records establish that the 
veteran was evaluated for an injury to his right leg in or 
about November 1948, and that he continued to experience soft 
tissue swelling at the distal end of the right tibia as a 
result of this injury at the time of his separation 
examination in December 1948.

The Board would further note, however, as has been 
communicated to the veteran on numerous occasions by the RO, 
merely establishing current disability and an injury during 
service is not enough.  

The law further requires that there be medical evidence of a 
link between current diagnoses of PVD and the injury during 
service to the right leg.

In this regard, the record reflects that the veteran has been 
unable to provide competent medical evidence linking his PVD 
to his in-service injury, and unfortunately, to the extent VA 
has made an effort to assist the veteran through medical 
opinion linking current disability and service, that evidence 
has not done so.  More specifically, it was the opinion of 
the October 2005 VA examiner that it was less likely than not 
that the veteran's PVD was related to the injury he sustained 
in the military.  

In addition, the examiner further opined that it was at least 
as likely as not that his PVD was related to the veteran's 
40+ years of cigarette smoking, and the veteran's statements 
seeking to relate his PVD to the right leg injury in service 
is of minimal or no probative value, as the veteran is not 
competent to attribute his symptoms to a particular cause.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As was noted 
by the RO, the record also does not reflect complaints or 
diagnosis of a circulatory problem in the lower extremities 
until 1995.  

Even if the reported link of hypertension to PVD would 
warrant application of 38 C.F.R. § 3.309(a), the onset of the 
disorder so long after service precludes a favorable 
disposition on that basis.  In summary, based on all of the 
foregoing, the Board finds that a preponderance of the 
evidence is against entitlement to service connection for 
PVD, and that service connection for this disability is 
therefore not warranted.


ORDER

The claim for service connection for PVD (claimed as 
bilateral circulation problems, lower extremities), is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


